Citation Nr: 0814830	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder (PTSD) currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for residuals, 
shell fragment wounds, back.

4.  Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife and Appellant's Son


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

The matter was last before the Board of Veterans' Appeals 
(Board) in August 2006 when it was remanded for additional 
development.  This case is on appeal from a March 2003 rating 
decision by the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted the 
veteran's claims for service connection for PTSD and assigned 
a 10 percent evaluation, granted service connection for 
bilateral hearing loss and residuals, shell fragment wounds, 
back and assigned noncompensable evaluations to each.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a March 2003 rating decision, the RO granted service 
connection for residuals, shell fragment wounds, back; 
however the RO did not grant service connection for a low 
back condition.  At the time the veteran filed his claim in 
October 2002 for a back condition, he submitted evidence 
conconcurrent with his claim supporting a claim for 
degenerative disc disease.  On his March 2004 VA Form 9, the 
veteran challenged this rating decision stating that he had 
years of back problems associated with injuries he sustained 
following a grenade blowing up behind him and that sometimes 
he can hardly get out of bed.  He was diagnosed with this 
degenerative disc disease, L4-L5, L5-S1 during a July 2004 VA 
examination.  To date, however, the RO has not issued the 
veteran a Statement of the Case (SOC) with respect to this 
claim.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Also, the veteran submitted a letter dated August 2007 
stating that his current treatment records from the Jackson, 
Mississippi VA Medical Center (VAMC) have not been requested 
or reviewed despite numerous requests on his part.  The 
veteran indicated that these records from the VAMC are 
necessary to adjudicate the claims on appeal as he has 
continued to receive regular treatment.  The last VAMC 
records associated with the veteran's file are dated in 
November 2004.  The Board finds that such records, if they 
exist, must be considered in order to fully and fairly 
adjudicate the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an 
SOC with respect to his back 
problem/degenerative disc disease 
claim, to include notification of the 
need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

2.  The RO/AMC will contact the 
Jackson, Mississippi VAMC and obtain 
all treatment records at issue that are 
not evidenced by the current record 
(from November 2004 to the present).  
The veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO should then 
associate them with the claims folder.

3.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should review 
and readjudicate the claims. If any 
such action does not resolve the 
claims, the RO/AMC shall issue the 
veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



